        Case 1:20-cv-10617-WGY Document 241-3 Filed 06/25/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF MASSACHUSETTS


MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                        Petitioners-Plaintiffs,        Case No. 1:20-cv-10617-WGY

                 v.

STEVEN SOUZA,

                        Respondent-Defendant.


                 SUPPLEMENTAL DECLARATION OF LUCAS VALENTIM

I, Lucas Valentim, declare under penalty of perjury that the following is true and correct to the
best of my knowledge:

    1. My name is Lucas Valentim. I am thirty-five years old. Prior to being released on bail, I
       was detained at the Bristol County House of Corrections.

    2. I have no pending charges against me. My record consists solely of one continuance
       without a finding for an OUI. That charge was dismissed after successful completion of
       probation and an alcohol education program.

    3. I currently live in Pawtucket, RI with my wife and child.

    4. I speak limited English and need a Portuguese interpreter.

    5. On June 11, 2020, my wife underwent surgery (hysterectomy) at Mount Auburn Hospital
       in Cambridge. Three days before her surgery, on June 8, 2020, she was required to get
       tested for COVID-19. On that day, I spoke with ISAP employee Heriberto at 12:06 P.M.
       and asked him if I could go with my wife to the hospital and to an immigration attorney
       in Burlington, Massachusetts, for a consultation. Heriberto approved my trip to the
       hospital to an the immigration attorney, Adam Edelman. The alleged violations on June
       8, 2020, were these pre-approved trips.

    6. After my wife’s surgery, the doctors instructed her to rest for six to eight weeks. To help
       her, I assist with household chores. The Government alleged that I violated house arrest
       on June 10, 12, and 13, 2020, but the only times I left the house on those days were to
       check the mail, and take out the garbage since my wife is unable to do so.



                                                  2

ActiveUS 180146574v.2
        Case 1:20-cv-10617-WGY Document 241-3 Filed 06/25/20 Page 2 of 2



    7. On June 20, 2020, I started experiencing sharp, intense pain in the back of my head.
       Since my wife is recovering from surgery and unable to drive me to the hospital, I drove
       myself to the hospital. On the way to the hospital, my ankle monitor died, so I turned
       back and went home. My wife contacted ICE on June 22, 2020, spoke with Officer
       Wells at Burlington ICE, and told him what happened. On that same day, I spoke with a
       doctor at the Brockton Hospital over the phone, who is currently in the process of
       ordering me an MRI and referring me to a neurologist. I continue to feel intense head
       pain.

    8. My release paperwork stated that I had an appointment with Burlington ICE on June 23,
       2020 at 9:00 A.M., so on June 23, 2020, I drove to the Burlington ICE facility and it was
       closed. I called the Burlington ICE Office and the on-duty officer who picked up told me
       I was supposed to go to the Warwick, Rhode Island ICE Office. We drove to the
       Warwick ICE Office and it was also closed. Ex. A Warwick Office Notice. I spoke with a
       security guard in front of the office briefly. I called the Warwick Office, spoke with ICE
       Officer James Straut, and explained what happened. Officer Straut said he is assigned to
       my case and was not aware I had an appointment today.

    9. Returning to detention would cause serious harm to my family’s financial situation and
       my mental health. I need to stay in my community in order to support my family and
       continue to receive treatment for my anxiety and depression.

    10. This declaration was read to me, and translated into Portuguese, and I swear it is true. I
        have authorized Lawyers for Civil Rights, to sign for me.

Date: June 23, 2020                                                   /s/ Lucas Valentim
                                                                          Lucas Valentim




                                                 2

ActiveUS 180146574v.2
